Citation Nr: 0016899	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1981, with additional service with the National 
Guard of the District of Columbia and as a reserve of the 
Army from February 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 RO decision, which denied 
service connection for a foot disorder.  The veteran 
appealed.

The appellant and his representative appeared before a Member 
of the Board at a hearing at the Central Office in 
Washington, D.C. in May 2000.  A transcript of that hearing 
is on file.


FINDING OF FACT

The veteran's assertion that he has a foot disorder that is 
related to service is not supported by any medical evidence 
that would render the claim for service connection for this 
disability plausible under the law


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a foot disorder.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are incomplete.  Efforts to obtain 
these records from the Department of the Army have been 
unsuccessful, as indicated in multiple responses to requests 
for records.
 
On the veteran's September 1978 examination prior to entrance 
into service, his feet were evaluated as normal.  Review of 
the scant service medical records on file reveals no 
complaints or findings indicative of a foot problem.  The 
remainder of the veteran's service medical records and his 
examination prior to separation are not on file.

In August 1991, the veteran submitted a claim for service 
connection for a foot condition that he described as an arch 
problem or a problem with blood circulation in the feet that 
began around 1980.  The veteran indicated that he had 
treatment for his foot disorder at Occupational Health, 
Building #1 at the Walter Reed Medical Center in Washington, 
D.C., in 1985 and with Dr. Mary Sampler in 1991.  The veteran 
submitted forms authorizing the release of medical evidence, 
and both Walter Reed and Dr. Sampler were contacted and asked 
to submit pertinent records.

A November 1991 response from the National Personnel Records 
Center (NPRC) indicated that the veteran's record was not on 
file at the NPRC.  

In a December 1991 letter, Myra T. Sampler, D.P.M., reported 
that the veteran was seen on several occasions, from May 1991 
through December 1991, for complaints of pain in both arches 
of both feet.  She reported that his initial complaint was of 
pain after ball playing.  She noted that the veteran reported 
having had orthotics prescribed during his period of military 
service and that there was little improvement in his foot 
discomfort at that time.  Dr. Sampler reported that clinical 
evaluation revealed normal pedal pulses, a mild temperature 
decrease, and mild plantar cyanosis on non-weightbearing.  
Pronation deformity was noted on weightbearing.  Pain was 
present in the right medial arch area especially in the area 
of a mildly hypertrophic scar reportedly due to a childhood 
accident.  It was noted that the left arch area elicited less 
pain on palpation.  Range of motion of the foot and ankle 
joint was reportedly within normal limits.  A 1/4 inch limb-
length discrepancy was noted on the left side.  Dr. Sampler 
noted that X-rays revealed no soft tissue or bony problems 
and semi-rigid orthotic devices were made.  She reported that 
after wearing orthotic devices the veteran subsequently 
reported less pain at his next two appointments.  The private 
physician noted that the veteran had resumed his exercise 
program and that an arthritic lab profile was negative.  It 
was reported that the veteran called in mid-December and 
reported increased arch pain in both feet.  Dr. Sampler 
indicated that the veteran's primary physician, Dr. Lisa 
Lilienfield, was requested to consider neurological 
consultation.

A January 1992 response from the NPRC again indicated that 
the veteran's record was not on file.

In a March 1992 statement, the veteran reported that his Army 
Reserve Unit was the 273rd Military Police Company.  In a 
March 1993 memorandum to the VA, the Unit Clerk for the 273rd 
Military Police Company reported that the veteran is not and 
never was a member of the 273rd Military Company.  

In July 1993, the RO denied the veteran's claim for service 
connection for a foot disorder, indicating that the available 
service medical records are entirely negative for any foot 
disorder diagnosed during active military service.

In the October 1993 statement constituting his Notice of 
Disagreement (NOD), the veteran indicated that he sustained 
an injury to his feet during basic training at Fort McClellan 
in about January - March 1980.  He reported that he was 
treated for this problem at the Joint Security area in Korea 
and that some treatment was conducted at Camp Stanley and at 
the Walter Reed Army Medical Center.  The veteran also stated 
that he was part of the 236th  Military Police of he D.C. 
National Guard.  

A requests for records were sent to the National Guard Armory 
in Washington, D.C. in November 1994.

In a June 1995 statement, the veteran's service 
representative asserted that the veteran had his injury 
during basic training, that he received treatment for his 
injury on various occasions throughout his periods of active 
duty and National Guard or Reserve service, and that the 
veteran has submitted documentation that confirmed treatment 
for the claimed condition by a private physician subsequent 
to his active military service.

In an August 1996 statement, the veteran's service 
representative took issue with the VA's attempts to develop 
the veteran's claim.  Specifically, it was asserted that the 
VA did not request information from Dr. Lilienfeild, that the 
VA did not follow up on requests for information from Walter 
Reed Medical Center, that the VA did not follow up on the 
requests for records sent to the 263rd Military Police 
Detachment, and that the VA should send a request to the 
Adjutant General of the state or district (DC) and not to any 
specific unit.  Additionally the veteran's service 
representative took issue with the fact that the file showed 
no request for records from Fort McClellan, the Joint 
Security area in Korea, or Camp Stanley, Korea.   

Additional requests for records were sent to facilities 
including the Walter Reed  Medical Center (October 1996), the 
office of Dr. Lisa Lilienfield (October 1996), and the office 
of the Adjutants General of the National Guard Armory 
(December 1996).

In letters dated in December 1996 and January 1997, 
Supervisors from the Special Actions Branch of the Medical 
Records Administration Division at Walter Reed Army Medical 
Center indicated that a thorough search of the files failed 
to locate any records for the veteran based on the 
information provided.  

A February 1997 reply from the NPRC indicated that the 
veteran was assigned to a National Guard Unit and that the 
request for information should be referred to the unit of 
assignment.  

In September 1997 records were submitted from the National 
Guard.  These records show that the veteran began serving 
with the 273rd MP Company in the D.C. Army National Guard in 
February 1983.  Medical records did not show any complaints 
or findings related to the veteran's feet.  On a February 
1983 examination for Reserve duty, the veteran's feet were 
evaluated as normal.  Additionally, on a February 1983 report 
of medical history, the veteran checked "no" next to the 
question asking about any history of foot trouble. 

An additional request for records was sent to the Adjutants 
General of the National Guard Armory (May 1999).

During his May 2000 hearing, the veteran asserted that he 
injured his feet during a long hike in basic training.  He 
reported that he sought treatment for pain in the arches 
within two weeks after the injury and that orthotic implants 
were issued.  The veteran noted that his feet continued to 
bother him throughout his period of service and that he had 
treatment for foot problems at Ft. McClellan, in Korea, and 
at the Walter Reed Medical Center in Washington, D.C.  The 
veteran reported that while his feet continued to hurt after 
his period of service in 1981, and after his service with the 
National Guard ended in 1984, he did not seek post-service 
medical treatment for the foot disorder until 1991.  The 
veteran testified that he began treatment in 1991, that he 
was taking medication for the foot problem through 1998, and 
that he had a cortisone shot during his last treatment 
session in 1998.  He indicated that he had a physical in 
March 2000 and that he mentioned his foot problem, but is not 
sure what the examiner said about it.  This record was not on 
file and the veteran indicated that he could obtain a copy 
and fax it to the VA in a few days.  With regard to his 
current complaints, the veteran stated that the cortisone 
shot from 1998 has helped but that he continues to have foot 
pain during long periods of standing.  The veteran noted that 
doctors have diagnosed his condition as pes planus.  While 
both the veteran and his service representative indicated 
that additional medical evidence would be added to the claims 
file, no other records were ever submitted. 
 
II.  Analysis

Regarding the veteran's appeal concerning service connection 
for a foot disorder, the threshold question to be answered is 
whether he has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) (hereinafter "Court"), 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  See also Morton v. 
West, 12 Vet. App. 477, 480 (1999). 

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a link or a connection) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  As will be explained below, the Board finds that 
this claim is not well grounded.

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

In the instant case, the veteran contends that he has a foot 
disorder, claimed to be pes planus, that began during 
service.  Although it appears that the veteran's service 
medical records are incomplete, review of the records that 
are on file reveals no indication that the veteran had a foot 
problem.  Despite the veteran's contentions that he has had a 
foot disorder since injuring his feet in basic training, the 
evidence of record does not show a foot problem during 
service or for many years thereafter.    

The Board notes that medical records from the veteran's 
period of service with the National Guard of the District of 
Columbia and the Reserves of the Army fail to show any 
problems with the feet.  To the contrary, the report of the 
veteran's February 1983 physical examination prior to 
entrance into the Reserves specifically indicated that the 
veteran's feet were evaluated as normal.  Furthermore, on his 
February 1983 report of medical history, the veteran himself 
indicated that he had no history of foot trouble.     	

The only medical evidence on file pertaining to a foot 
problem is the December 1991 letter from a private physician 
who indicated that the veteran was treated for complaints of 
foot pain from May to December 1991.  From the time of 
separation from service in 1980 until 1991, there is no 
evidence showing that the veteran had a foot disorder.  While 
Dr. Sampler indicated that the veteran had treatment for 
complaints of pain in both arches, and reported findings 
including pronation deformity on weightbearing and mild 
plantar cyanosis on non-weightbearing, she did not provide a 
diagnosis for the veteran's symptoms.  Additionally, the 
private physician did not indicate that the veteran's foot 
complaints were in any way related to his period of active 
duty or to his service with the National Guard or Reserves.  
Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between the veteran's foot 
complaints and his period of active duty. 

The Board has reviewed the veteran's statements and his 
testimony at a recent hearing.  While the veteran stated he 
has pes planus or some other foot disorder due to service, 
and that he has had more recent treatment including a 1998 
cortisone shot, he has not submitted any medical evidence 
that supports his claim.  In cases such as this, where a 
medical diagnosis and competent medical evidence of causation 
are essential, the veteran's lay statements alone are not 
sufficient to establish a well-grounded claim for service 
connection.  See Espiritu, supra.   The veteran's hearing 
testimony has been considered, but as previously noted, he is 
not competent to testify as to medical diagnosis or 
causation.

Without competent medical evidence indicating both the 
existence of a current foot disorder and a nexus between the 
current diagnosis and service, the veteran has failed to 
satisfy the requirements for a well-grounded claim for this 
disability, as set out in the judicial precedent in Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
In view of this, there is no duty to assist the veteran 
further in the development of this claim, and the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993), Grivois v. Brown, 6 Vet. App. 136 
(1994).  Since a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a foot 
disorder must be denied.

As is noted in the facts stated above, the VA has made many 
attempts to secure additional service medical records and 
subsequent medical records that may be pertinent to the 
veteran's claim.  Unfortunately, those requests for records 
have not met with much success.  While the veteran stated 
during his hearing that he would submit a copy of a recent 
physical examination, he has not done so.  The Board reminds 
the veteran that if he wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).     

With regard to the claim denied above, the Board does not 
doubt the sincerity of the veteran's belief that he has a 
disorder that had its inception in service.  Competent 
opinions regarding questions of medical diagnosis or 
causation, however, require medical expertise.  The veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, supra.


ORDER

Service connection for a foot disorder is denied.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

